Citation Nr: 1620167	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for entrapment of maxillary nerve secondary to traumatic injury.

2.  Entitlement to an initial, compensable rating for alternating esotropia with intermittent diplopia from palsy right side.


REPRESENTATION

Appellant represented by:	Eva Guerra, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

An Informal Conference Report from November 2011 addressing the Veteran's claim for an increased rating for entrapment of maxillary nerve secondary to traumatic injury is of record.

In February 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge during a video conference hearing; a transcript of the hearing is associated with the record.  During the hearing the Veteran's attorney requested that the record be help open for 30 days to allow for the submission for additional evidence.  In March 2016, the Veteran's attorney requested an additional 14 days.  In May 2016, the Veteran's attorney submitted additional evidence and an appellate brief, along with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for a dental condition, to include for the purposes of treatment, was raised during the February 2016 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran was last afforded VA examinations to address the nature and severity of his service-connected entrapment of maxillary nerve and alternating esotropia with intermittent diplopia from palsy right side in January 2011 and May 2012, respectively.  During his March 2016 hearing, however, the Veteran argued that the January 2011 did not adequately reflect the nature of his entrapment of maxillary nerve.  He reported increase sensory difficulties, including numbness and spasms.  He also reported increased pain associated with the entrapment of his maxillary nerve, and that he was recently prescribed Hydrocodone.  Furthermore, the Veteran reported increased difficulties with his visual acuity and double vision.  He reported that he was told that if his vision worsened, he would not pass a Department of Transportation examination and, therefore, would not be able to work.

Given this evidence suggesting that the Veteran's disabilities may have increased in severity since last examined, a remand is necessary in order to schedule him for new VA examinations to assess the current nature and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through June 11, 2015, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding records that are pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records relating to the Veteran dated after June 11, 2015 with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that is not associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Thereafter, schedule the Veteran for a VA examination to address the current nature and severity of his entrapment of maxillary nerve secondary to traumatic injury.  The entire claims file should be reviewed by the reviewing clinician.  

The examiner should report all pertinent symptomatology and findings in detail.  The examiner should indicate whether there is paralysis present, as well as the severity of that paralysis, to include whether it can be considered "complete," "incomplete severe," or "incomplete moderate."  

A complete rationale for any opinion should be provided.

4.  Thereafter, schedule the Veteran for a VA examination to address the current nature and severity of his alternating esotropia with intermittent diplopia from palsy right side.  The entire claims file should be reviewed by the reviewing clinician.  

The examiner should report all pertinent symptomatology and findings in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment should be conducted.  In particular, the examiner should report the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment of eye muscle function.

A complete rationale for any opinion should be provided.

5.  After completing the above, as well as any other development that be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


